Citation Nr: 0431571	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for temporomandibular 
joint syndrome.  

2.  Entitlement to an initial rating in excess of 20 percent 
for gout.  

3.  Entitlement to an initial rating in excess of 50 percent 
for sleep apnea.  

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss/post operative stapedectomy. 

5.  Entitlement to a temporary total evaluation due to 
residuals of a post-operative service-connected stapedectomy.  

6.  Entitlement to a total disability evaluation based on 
individual unemployability.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran a compensable rating for bilateral hearing 
loss, and denied a temporary total rating following a 
stapedectomy.  The veteran initiated an appeal of these 
determinations in January 1999, and was sent a June 1999 
Statement of the Case.  He then filed a June 1999 substantive 
appeal, perfecting his appeal of these issues.  In January 
1999, the veteran testified before a decision review officer 
at the RO.  

This matter also arises from a June 1999 rating decision 
which awarded the veteran service connection, with a 20 
percent initial rating, for gout, and service connection, 
with a 50 percent initial rating, for sleep apnea.  He 
responded by filing a June 1999 Notice of Disagreement 
regarding these determinations.  He was sent a July 1999 
Statement of the Case, and perfected his appeal upon the 
filing of an August 1999 substantive appeal.  

This matter also arises from a September 1999 rating decision 
which found no new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
temporomandibular joint syndrome.  The veteran filed an 
October 1999 Notice of Disagreement regarding this 
determination, and was sent a June 2000 Statement of the 
Case.  He then perfected his appeal of this issue by filing a 
July 2000 VA Form 9.  

Finally, this appeal also arises from an August 2000 rating 
decision denying the veteran's claim for a total disability 
rating based on individual unemployability.  The veteran 
responded with an August 2000 Notice of Disagreement, and was 
sent a September 2000 Statement of the Case.  He then filed 
an October 2000 substantive appeal, perfecting this issue for 
appellate review.  

In January 2004, the veteran's claim was remanded for a 
personal hearing before a member of the Board.  However, in a 
July 2004 signed statement, the veteran withdrew his request 
for such a hearing, and the claim was subsequently returned 
to the Board.  

The issues of entitlement to service connection for 
temporomandibular joint syndrome, a total disability rating 
based on individual unemployability, and increased ratings 
for gout, bilateral hearing loss, and sleep apnea are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In a June 1993 rating decision, the RO denied the veteran 
service connection for temporomandibular joint syndrome, and 
the veteran did not file a timely appeal of this decision.

3.  Subsequent to the RO's June 1993 rating decision, the 
veteran submitted additional evidence which bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is, in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of his service connection claim for temporomandibular 
joint syndrome.  

4.  The veteran's September 1997 stapedectomy did not require 
convalescence of at least one month and did not result in 
severe postoperative residuals.  


CONCLUSIONS OF LAW

1.  The June 1993 unappealed rating decision denying the 
veteran's claim for service connection for temporomandibular 
joint syndrome is final, and may only be reopened based on 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  Evidence submitted since the RO's 1993 rating decision is 
new and material with respect to the claim for service 
connection for temporomandibular joint syndrome, and the 
claim for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2003).  

3.  The criteria for a temporary total convalescent rating 
following the veteran's September 1997 stapedectomy are not 
met.  38 C.F.R. § 4.30 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 1999, June 
2000, and September 2000 Statements of the Case, the various 
Supplemental Statements of the Case, and April 2004 RO letter 
to the veteran notifying him of the VCAA, he has been advised 
of the laws and regulations governing the claims on appeal 
and the evidence that he must supply and the evidence that VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Little 
Rock, AR, and these records were obtained.  Private medical 
records have been obtained from Cabot Medical Clinic, 
Arkansas Allergy and Asthma Clinic, and J.M.C., D.D.S.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
April 2004 detailing the evidence that was necessary to 
substantiate his claims.  Due to the change in the law 
authorizing VA to make a decision regarding the veteran's 
claim, his appeal may be considered by the Board at this 
time.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in October 1999, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in September 
2001, in light of the additional development performed 
subsequent to October 1998.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. New and material evidence - Temporomandibular joint 
syndrome

The veteran seeks to reopen his service connection claim for 
temporomandibular joint syndrome.  This claim was last denied 
by the RO in June 1993 and he was so informed by letter sent 
in July 1993.  The veteran did not initiate a timely appeal 
of this decision, and it became final.  38 U.S.C.A. § 7105 
(West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of his claim, the veteran has submitted VA and 
private medical treatment records.  For the reasons to be 
discussed below, at least some of this evidence is new and 
material, and the veteran's claim for service connection for 
temporomandibular joint syndrome may be reopened.  

When service connection for temporomandibular joint syndrome 
was initially denied by the RO in June 1993, the RO found no 
evidence of a current disability.  In reviewing the service 
medical records, the RO noted that no temporomandibular joint 
syndrome was diagnosed at the time of service separation, and 
his May 1993 VA medical examination was likewise without a 
diagnosis of temporomandibular joint syndrome.  Based on 
these findings, service connection for temporomandibular 
joint syndrome was denied.  

Subsequent to that decision, the veteran submitted the May 
1999 medical opinion statement of J.M.C., D.D.S.  Dr. C. had 
treated the veteran's teeth for the last several years, and 
observed evidence of "[temporomandibular joint syndrome] 
symptoms."  The Board notes first that the May 1999 
statement is new, in that it was not of record at the time of 
the initial 1993 denial.  Additionally, it is not cumulative 
and redundant of evidence already of record, as it suggests a 
current diagnosis of temporomandibular joint syndrome.  No 
such evidence was of record at the time of the 1993 denial.  

When the RO initially denied the veteran's claim in June 
1993, it found that while he was treated for pain of the 
temporomandibular joint during service, his service 
separation examination was negative for any such disability, 
and he had presented no post-service evidence of any ongoing 
disability.  Because Dr. C.'s statement establishes a current 
diagnosis of a temporomandibular joint disability, it is 
material, as it relates to an unestablished fact necessary to 
substantiate the claim.  Additionally, this evidence, when 
considered with the veteran's service medical records, which 
reflect treatment for a temporomandibular joint disability, 
raises a reasonable possibility of substantiating the claim 
at issue.  The Board notes that potentially new and material 
evidence need not be sufficient to convince the VA to reverse 
a prior decision; it need only "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability."  Hodge at 1363.  

Based on the above, the Board finds the May 1999 statement 
from Dr. J.M.C. to be both new and material evidence. The 
veteran having submitted new and material evidence, his claim 
must be reopened and considered on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

II. Temporary total rating for convalescence

The veteran seeks a temporary total rating for convalescence 
purposes following a September 25, 1997, exploratory 
tympanotomy and stapedectomy performed at a private hospital.  
The veteran has been awarded service connection for bilateral 
hearing loss.  

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30 
(2004).  A temporary total rating is assigned under 38 C.F.R. 
§ 4.30 if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; or (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2004).  A total rating is effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  
38 C.F.R. § 4.30 (2003).  

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

According to the initial September 1997 surgical report, the 
veteran's operation, performed at a private hospital, 
resulted in no immediate complications.  Thereafter, his 
private medical records are generally silent regarding any 
subsequent disability of the ears.  An October 1997 treatment 
note indicated the veteran was "looking and feeling well."  
No post-surgical complications were observed.  A November 
1997 neurological examination report characterized the 
veteran as "in no acute distress" and no neurological 
impairment related to damage to either ear was reported.  A 
December 1997 VA treatment examination noted the veteran had 
"poor results" of his September 1997 stapedectomy, but no 
complications requiring extended convalescence were 
described.  

The veteran testified at a personal hearing at the RO in 
January 1999.  He stated that following his September 1997 
surgery of the ear, he experienced dizziness and poor hearing 
acuity, requiring him to take several weeks off of work.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a temporary 
total rating for convalescence following the veteran's 
September 1997 operation.  The medical evidence of record 
does not indicate the veteran's surgery required at least one 
month of convalescence or resulted in severe postoperative 
residuals.  The medical evidence, noted above, is generally 
negative for any complications or residuals requiring 
extended convalescence.  While the Board notes the veteran's 
complaints of dizziness and hearing loss following his 
surgery, the remainder of the objective medical evidence does 
not indicate the veteran was severely impaired or restricted 
in his activities immediately following his September 1997 
surgery.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for a temporary total rating for 
convalescence following a September 1997 stapedectomy.  The 
evidence does not demonstrate the veteran required at least a 
month's convalescence, experienced severe postoperative 
residuals, or required immobilization of any major joint.  
Therefore, his claim must be denied.  As a preponderance of 
the evidence is against the award of a temporary total 
rating, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Having submitted new and material evidence, the veteran's 
claim for service connection for temporomandibular joint 
syndrome is reopened.  

Entitlement to a temporary total rating for convalescence 
under the provisions of 38 C.F.R. § 4.30 following a 
September 1997 stapedectomy is denied.  


REMAND

The veteran's service connection claim for temporomandibular 
joint having been reopened by the Board, it follows that this 
claim must now be considered on the merits.  However, this 
claim has not been considered on the merits by the RO, the 
agency of original jurisdiction.  Therefore, it would be 
prejudicial to the veteran if the Board were to proceed to 
issue a decision on the merits at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, this claim must be 
remanded for RO consideration at this time.  

The veteran seeks increased ratings for his service-connected 
bilateral hearing loss, status post stapedectomy, gout, and 
obstructive sleep apnea.  Review of the claims file indicates 
the veteran has not been examined for these disabilities 
since October 2000, four years ago, and the examination 
results are not sufficiently complete to allow the evaluation 
of the veteran's disabilities.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, these 
issues must be remanded for additional development, to 
include recent and complete VA examination.  

Finally, the Board notes that the veteran has perfected an 
appeal of his claim for a total disability rating based on 
individual unemployability.  Because this claim is 
inextricably intertwined with other increased rating issues 
being remanded on the Board, adjudication of the former issue 
must thus be deferred pending resolution of the latter 
issues.  See Harris v Derwinski, 1 Vet. App. 80 (1991).  

Therefore, in light of the above, these issues are remanded 
for the following additional development:  

1.  The veteran should be scheduled for a 
VA medical examination conducted by a 
physician specializing in disabilities of 
the jaw and/or teeth.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's attention is directed to the 
veteran's service medical records found 
in the manila folders (relevant treatment 
of the veteran's temporomandibular joint 
is marked by yellow post-it notes labeled 
"TMJ TX") and the May 1999 statement of 
J.M.C., D.D.S. (marked with a green tab 
labeled "JMC DDS Med. opinion 5/99").  
The examination should include x-rays and 
any other tests considered necessary by 
the examiner.  After examining the 
veteran and reviewing his medical 
history, the examiner should address the 
following questions:
		a)  Does the veteran currently have 
temporomandibular joint syndrome or any 
other disorder of the temporomandibular 
joint?  
		b)  For each disability identified 
above, is it as likely as not such a 
disability began during military service, 
or is due to or the result of an in-
service disease or injury?  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)
The medical basis for all opinions 
expressed should be given.  

2.	The veteran should be scheduled for 
a VA audiological examination in order to 
determine the degree of impairment 
resulting from his bilateral hearing 
loss.  The claims file should be reviewed 
by the examiner in conjunction with the 
examination.  The examination should 
include controlled speech discrimination 
test (Maryland CNC), puretone audiometry 
test, and any other tests considered 
necessary by the examiner.  Such 
examinations should be conducted without 
the use of hearing aids.  Any other 
impairment resulting from the veteran's 
bilateral hearing loss and status post 
stapedectomy should be noted.  
The medical basis for all opinions 
expressed should be given.  

3.	The veteran should be scheduled for 
a VA medical examination in order to 
determine the degree of impairment 
resulting from his service-connected gout 
disability.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include full range of motion 
studies, x-rays, laboratory tests, and 
any other tests considered necessary by 
the examiner.
Because gout is rated by analogy to 
arthritis, the examiner should note all 
extremities affected by the veteran's 
gout.  For any such extremities so 
affected, findings should range of motion 
findings appropriate to each particular 
limb.  In testing range of motion of the 
veteran's extremities, the examiner 
should note if the veteran has any 
additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  Any other disability, 
neurological or otherwise, resulting from 
the veteran's gout should also be noted.   
The medical basis for all opinions 
expressed should be given.  

4.	The veteran should be scheduled for 
a VA medical examination in order to 
determine the degree of impairment 
resulting from his service-connected gout 
disability.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any tests or studies 
considered necessary by the examiner.  
All impairment associated with the 
veteran's sleep apnea should be noted for 
the record.  Specifically, the examiner 
should address the following questions:

a)  Does the veteran require a 
breathing assistance device during sleep 
or at any other time?
b)  Does the veteran have chronic 
respiratory failure carbon dioxide 
retention or cor pulmonale, or does he 
require a tracheostomy?  
The medical basis for all opinions 
expressed should be given.  

5.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time she has in which to 
submit additional evidence.  

6.	Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  The veteran's service 
connection claim for temporomandibular 
joint must be considered by the RO based 
on all evidence of record, and if the RO 
determines any additional development is 
required, such development should be 
accomplished prior to any decision by the 
RO.  The RO should also reconsider the 
veteran's increased rating claims for  
bilateral hearing loss, status post 
stapedectomy, gout, and obstructive sleep 
apnea in light of all new evidence added 
to the record.  Finally, the RO should 
reconsider the veteran's claim for a 
total disability rating based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



